Title: To Thomas Jefferson from Francis Hopkinson, 28 September 1785
From: Hopkinson, Francis
To: Jefferson, Thomas



Dear Sir
Philada. 28th. Sepr. 1785

Your Favour of the 6th. July was handed to me by our mutual friend Dr. Franklin, as also were four Volumes of the Bibliothèque Œconomique, and your Notes on Virginia for which I heartily thank you. I shall be careful to observe your Instruction in the blank Leaf of your Notes. I hope you will continue to send me the Bibliothèque Œconomique, as I have found much valuable Entertainment in them. You will oblige me greatly by taking up my Encyclopedie as they come out, Dr. Franklin having made no Provision for that purpose as I understand. He has many Volumes for me but I know not when I shall have the Pleasure of seeing them, as all his Library was left behind. I send herewith another Package of news papers which is the third I have forwarded. You will see by them that party Politics run high and the Fever heightens as the general Election approaches. We are divided distinctly into two Parties under the Names of the Constitutionalists and the Republicans. The Republicans are those who wish to have two Branches of Legislation. The Constitutionalists wish to have but one, especially since they are in Power and have the Management of it. They have endeavour’d to support their Influence by removing out of the Way with a high hand all Institutions that are thought not to be in their Interests. They some Time ago took the Colledge out of the hands of the Legal Trustees and have lately most arbitrarily retracted and annull’d the Charter of the national Bank, because they hated Mr. Morris personally and because the Directors were not under their Influence. There will probably be a tight Struggle next Month for Power. The Contest will be for a Ride in the One-horse Chaise. It is agreed by all that Dr. Franklin is to be President of the State, and he seems willing to accept the Charge. But, in our Constitution, two or three leading Members of the House drive the political Coach. The President is the Footman and the Chief Justice rides in the Body of the Carriage, and the People run whooping and hallowing along side, choak’d with Dust and bespatter’d with Mire.
Mr. Rittenhouse is just returned from the Western Country.  He has been over the Ohio and made many philosophical observations which he will commit to writing. I shall inform him of this opportunity and he will probably write to you.
I am sorry my Improvement in Quilling a Harpsichord has cost you so much Trouble. I resign any Expectations from that Source. I have since made a further and more important Improvement. I have long suspected that the Quill did not draw the full Power of Tone from Strings so long and so advantageously stretchd and on Experiment find my Conjecture was right. My Harpsichord has not now got a single Quill in it, and for Richness of Tone and the Body or Quantity of Sound it yields, exceeds any Instrument of the kind I ever heard. The enclosed Model will give you a full Idea of this Contrivance and save the Trouble of Descriptions. My Harpsichord is at present furnished thus. The first Unison with sole-Leather, well rubb’d with black-Lead, the Second Unison, a kind of soft Morocco Leather, for the Piano of the Instrument, and the Octave with wooden Tongues polish’d with black Lead, for giving Vivacity to the whole. All mounted on Springs, according to the Model. I say nothing as to the admirable Result. Let Experiment determine. I have also discovered a simple Contrivance for assisting a Vessel in sailing, or a Waggon in the Draught, but as I have not yet exhibited it to our Philosophical Society, I must defer sending you an Account of it till another opportunity. Once more, I have made an Ointment for greasing the wheels of Carriages and the moving Parts of mills or other machines. It is Gum Elastic dissolved in Oil and made pretty thick with powder’d black-Lead. I have not Time to give you the Reasons why this is an advantageous Ointment. Let the Experiment be tried. The only Disadvantage I fear is the Expence.
You will oblige me much by sending me Two or three sets of best Crayons or Pastels and charge me with the Cost. They are to be had good à L’Iris Rue de Gévres par le bout du Pont Notre-Dame, la Boutique en face du Passage du Quai de Gévres, à Coté du café. If you can add a few Pieces of good black and white Chalk, so much the better. I do not mean sized Chalk as in the Case of Stradling versus Stiles.
My Mother is much obliged by Miss Jeffersons kind Letter. She would probably answer it by this Conveyance, but she is at present at Baltimore.
I cannot say I have nothing to add; but I am rather in Haste. Your truly affectionate & obliged Friend,

Fras. Hopkinson

 